115 Nev. 21, 23, 973 P.2d 241, 242 (1999). Therefore, we conclude the

                district court did not err in denying the petition. Accordingly, we

                            ORDER the judgment of the district court AFFIRMED.




                                                      14--
                                                    Hardesty
                                                             A
                                                                                      J.



                                                                                      J.
                                                    Parraguirre




                cc: Hon. Doug Smith, District Judge
                     Richard S. Haddad
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A